Case 9:18-cv-80176-BB Document 239-1 Entered on FLSD Docket 07/09/2019 Page 1 of 4


                                                                         Page 415
        1    interest in Tulip Trading?
        2           A.    No, Lynne had no ownership interest in
        3    Tulip Trading.
        4           Q.    And then in 2012, when the divorce was
        5    entered, I understand -- strike that.
        6                 What was Lynne's educational background?
        7           A.    Lynne has a master's degree in education.
        8    She was a former nurse.
        9           Q.    And was she involved in your companies?
       10           A.    Lynne had been involved in my companies,
       11    yes.
       12           Q.    Which companies was she involved in?
       13           A.    She was involved in many of the companies.
       14    I can't remember all the names.           I've had many
       15    companies.      Lynne was also involved in W&K
       16    Information Defense in Florida with Dave, and she
       17    helped him there.       She was involved in Cloudcraft
       18    that was set up.       She was involved in various
       19    iterations of De Morgan.         And others, I would have to
       20    look up the records.
       21           Q.    Did Lynne know about your creation of
       22    Bitcoin?
       23           A.    Yes.    But she never really cared about it,
       24    and she just thought I was wasting too much time and
       25    working on things she didn't understand.
Case 9:18-cv-80176-BB Document 239-1 Entered on FLSD Docket 07/09/2019 Page 2 of 4


                                                                         Page 420
        1    BY MR. FREEDMAN:
        2           Q.    Did she participate in your mining of
        3    Bitcoin?
        4           A.    I acted for Wright International
        5    Investments as an agent of my company to my Bitcoin.
        6    I didn't mine apart from my laptop, which was
        7    minimized.      It was minimal.      My mining on my laptop
        8    was something I did to test the public software.
        9    Lynne was involved in that she had to help with
       10    ordering of computers and paying of bills, but I
       11    don't believe she ever understood any of what was
       12    happening.
       13           Q.    Did she ever own a business that you worked
       14    for or with?
       15           A.    She had shares in businesses, but that's
       16    not owning.
       17           Q.    Did she have shares in a business that you
       18    worked for or with?
       19           A.    Yes.
       20           Q.    Can you name those?
       21           A.    Not all of them, no.        I'd have to check
       22    records.     I know that she had shares in De Morgan.             I
       23    know that she had shares in Ridges Estate.              I know
       24    that she had shares in things that I didn't end up
       25    working for.
Case 9:18-cv-80176-BB Document 239-1 Entered on FLSD Docket 07/09/2019 Page 3 of 4


                                                                         Page 433
        1    is a shareholder of W&K?
        2           A.     Lynne set everything up with Dave.           I was
        3    going through a severe audit with the Australian Tax
        4    Office trying to bankrupt me.           So I didn't put any
        5    shares at that stage into my own name directly, and
        6    everything was agreed, when we were looking at
        7    separating, that all of that work would go into her
        8    name.       So on the creation of W&K, everything was
        9    meant to go between Lynne and Dave.
       10           Q.     And did you see any documents issuing
       11    shares of W&K to Lynne?
       12           A.     Yes.
       13           Q.     Who issued those documents?
       14           A.     I don't know.     I wasn't a director.        Lynne
       15    and Dave were both directors.
       16           Q.     So who sent her the shares?
       17           A.     I don't know.     Lynne and Dave were both the
       18    directors.      I had nothing --
       19           Q.     So how did you obtain copies of the shares?
       20           A.     I was later sent a whole lot of files when
       21    Lynne went into bankruptcy.
       22           Q.     So you have no direct knowledge that Lynne
       23    actually has shares in W&K; is that correct?
       24                  MS. MCGOVERN:     Object to form.
       25           Mischaracterizes the testimony.          Asked and
Case 9:18-cv-80176-BB Document 239-1 Entered on FLSD Docket 07/09/2019 Page 4 of 4


                                                                         Page 434
        1            answered.
        2    BY MR. FREEDMAN:
        3            Q.     You can answer the question.
        4            A.     That is not what I said.       I said, when
        5    Lynne went into bankruptcy, she delivered records to
        6    me, because I handled that for her.
        7            Q.     So your knowledge of Lynne's shares in W&K
        8    comes from the records you received from Lynne?
        9            A.     No.
       10           Q.    Where does it come from?
       11           A.    I was still in communication with Lynne in
       12    2011 when I was setting up W&K, helping her, helping
       13    Dave.
       14           Q.    So Lynne told you that she has shares in
       15    W&K?
       16           A.    We were on the same phone call with Dave as
       17    the company was being constructed.            We were on the
       18    same e-mails.        So she didn't need to tell me.         I had
       19    the communications between Dave and myself and her at
       20    the time.      I saw all of this happening.         And I
       21    communicated with Dave as he was filing the company.
       22           Q.    Dr. Wright, I'm gonna hand you a
       23    declaration you signed on May 13th, 2019.
       24                 MR. FREEDMAN:      Mr. Kass, would you
       25           mind.
